

EXHIBIT 10.1




EchoStar Satellite L.L.C.
9601 S. Meridian Blvd.
Englewood, Colorado 80112
Tel. 303.723.1000
Fax 303.723.1699




March 27, 2005


Richard E. Miller
President
See World Satellites, Inc.
1321 Wayne Ave.
Indiana, PA 15701


Re: Consent to Transfer of All Issued and Outstanding Shares of Common Stock


Dear Mr. Miller:


Pursuant to Section 17.2 of the EchoStar Retailer Agreement effective as of
December 31, 2004 by and between EchoStar Satellite L.L.C. (“EchoStar”) and See
World Satellites, Inc. (“SWS”) (as previously amended, the “ERA), EchoStar
hereby conditionally grants its consent to the direct transfer solely and
exclusively from Richard E. Miller (“Miller”) to FTS Group, Inc. (“FTS”) of all
of Miller’s right, title and interest in and to all of the issued and
outstanding shares of the common stock of SWS (the “SWS Share Transfer”),
subject to the complete and timely occurrence of all of the following events:
(i) SWS duly executing and delivering to EchoStar the the “Amendment No. 1 to
Retailer Agreements” in the form attached hereto as Exhibit A (the “Retailer
Agreement 1”); (ii) the giving of notice from SWS to EchoStar in accordance with
Section 17.10.1 of the ERA and Section 17.10.1 of the Distributor Retailer
Agreement effective as of January 31, 2006 by and between EchoStar and SWS (as
previously amended, the “DRA”) that, other than the giving of EchoStar’s and
DNSC’s consent hereunder, any and all permissions, consents, approvals,
acknowledgements and other actions required to be obtained, received, completed
or performed from any person or entity and for any reason in connection with the
SWS Share Transfer have been fully and correctly obtained, received completed or
performed, as applicable (the “Notice to EchoStar of Other Consents”); (iii) the
giving of notice from SWS to DISH Network Service Corporation (“DNSC”) in
accordance with Section 14.3 of the Authorized Regional Service Provider
Agreement effective as of June 14, 2003 by and between DNSC and SWS (as
previously amended, the “RSPA”) that, other than the giving of EchoStar’s and
DNSC’s consent hereunder, any and all permissions, consents, approvals,
acknowledgements and other actions required to be obtained, received, completed
or performed form any person or entity and for any reason in connection with the
SWS Share Transfer have been fully and correctly obtained, received completed or
performed, as applicable (the “Notice to DNSC of Other Consents”); and (iv) SWS
fully and correctly completing (including without limitation all applicable
signatures and initials) and submitting to EchoStar or DNSC, as applicable, any
and all applications, documents, instruments and other information as may be
required or requested by EchoStar or DNSC, at any time and from time to time in
the sole and absolute discretion for any reason or no reason of EchoStar or
DNSC, as applicable, for the purpose of evidencing the SWS Share Transfer and/or
any other associated transactions in connection therewith or the ERA, DRA and/or
RSPA (including without limitation the provision by SWS of any revised
electronic funds transfer instructions applicable to any performance by either
party thereto under the ERA, DRA or RSPA) on EchoStar’s, DNSC’s and/or any of
their Affiliates’ retailer or regional service provider database and/or other
applicable records of any type (collectively, the “Retailer/RSP Records”);
provided that: (a) EchoStar shall be entitled, in its sole and absolute
discretion for any reason or no reason, to withdraw this letter and such
conditional grant of consent at any time prior to the occurrence of all of the
foregoing events, and (b) in the event that all of the foregoing events have no
occurred by 5:00 pm (prevailing Mountain Time) on Friday, April 14, 2006, this
letter shall automatically become void ab initio and be of no further force or
effect.


Pursuant to the terms and conditions of the Trademark License Agreement
effective as of December 31, 2004 by and between EchoStar and SES and attached
to the ERA as Exhibit A thereto (as previously amended, the “ETLA”), EchoStar
hereby conditionally grants its consent to the SWS Share Transfer, subject to
the complete and timely occurrence of all of the following events: (i) SWS duly
executing and delivering to EchoStar the Retailer Amendment 1; (ii) the giving
by SWS of the Notice to EchoStar of Other Consents; (iii) the giving by SWS of
the Notice to DNSC of Other Consents; and (iv) SWS fully and correctly
completing (including without limitation all applicable signatures and initials)
and submitting to EchoStar or DNSC, if and as applicable, the Retailer/RSP
Records; provided that: (a) EchoStar shall be entitled, in its sole and absolute
discretion for any reason or no reason, to withdraw this letter and such
conditional grant of consent at any time prior to the occurrence of all of the
foregoing events, and (b) in the event that all of the foregoing events have no
occurred by 5:00 pm (prevailing Mountain Time) on Friday, April 14, 2006, this
letter shall automatically become void ab initio and be of no further force or
effect.


Pursuant to Section 17.2 of the DRA, EchoStar hereby conditionally grants its
consent to the SWS Share Transfer, subject to the complete and timely occurrence
of all of the following events: (i) SWS duly executing and delivering to
EchoStar the Retailer Amendment 1; (ii) the giving by SWS of the Notice to
EchoStar of Other Consents; (iii) the giving by SWS of the Notice to DNSC of
Other Consents; and (iv) SWS fully and correctly completing (including without
limitation all applicable signatures and initials) and submitting to EchoStar or
DNSC, if and as applicable, the Retailer/RSP Records; provided that: (a)
EchoStar shall be entitled, in its sole and absolute discretion for any reason
or no reason, to withdraw this letter and such conditional grant of consent at
any time prior to the occurrence of all of the foregoing events, and (b) in the
event that all of the foregoing events have not occurred by 5:00 pm (prevailing
Mountain Time) on Friday, April 14, 2006, this letter shall automatically become
void ab initio and be of no further force or effect.


Pursuant to the terms and conditions of the Trademark License Agreement
effective as of December 31, 2005 by and between EchoStar and SWS and attached
to the DRA as Exhibit A thereto (as previously amended, the “DTLA”), EchoStar
hereby conditionally grants its consent to the SWS Share Transfer, subject to
the complete and timely occurrence of all of the following events: (i) SWS duly
executing and delivering to EchoStar the Retailer Amendment 1; (ii) the giving
by SWS of the Notice to EchoStar of Other Consents; (iii) the giving by SWS of
the Notice to DNSC of Other Consents; and (iv) SWS fully and correctly
completing (including without limitation all applicable signatures and initials)
and submitting to EchoStar or DNSC, if and as applicable, the Retailer/RSP
Records; provided that: (a) EchoStar shall be entitled, in its sole and absolute
discretion for any reason or no reason, to withdraw this letter and such
conditional grant of consent at any time prior to the occurrence of all of the
foregoing events, and (b) in the event that all of the foregoing events have not
occurred by 5:00 pm (prevailing Mountain Time) on Friday, April 14, 2006, this
letter shall automatically become void ab initio and be of no further force or
effect.


Pursuant to Section 14.4 of the RSPA, DNSC hereby conditionally grants its
consent to the SWS Share Transfer, subject to the complete and timely occurrence
of all of the following events: (i) SWS duly executing and delivering to
EchoStar the Retailer Agreement 1; (ii) the giving by SWS of the Notice to
EchoStar of Other Consents; (iii) the giving by SWS of the Notice to DNSC of
Other Consents; and (iv) SWS fully and correctly completing (including without
limitation all applicable signatures and initials) and submitting to EchoStar or
DNSC, if and as applicable, the Retailer/RSP Records; provided that: (a) DNSC
shall be entitled, in its sole and absolute discretion for any reason or no
reason, to withdraw this letter and such conditional grant of consent at any
time prior to the occurrence of all of the foregoing events, and (b) in the
event that all of the foregoing events have not occurred by 5:00 pm (prevailing
Mountain Time) on Friday, April 14, 2006, this letter shall automatically become
void ab initio and be of no further force or effect.


This letter does not in any way release SWS or Miller in any manner whatsoever
form any performance, obligations or liabilities that may arise from or relate
to the ERA, ETLA, DRA, DTLA or RSPA.


If you desire to enter into the Retailer Amendment 1, please: (i) sign and date
the execution copy of Retailer Amendment 1 (which has been provided with this
letter for your convenience) in the appropriate space, (ii) fax a fully-executed
copy to the attention of Erik Carlson, SVP, Sales, EchoStar Satellite L.L.C. at
the following fax number: 303-723-3893; and (iii) mail two fully-executed
originals to Erik Carlson, SVP, Sales, EchoStar Satellite L.L.C. at the address
specified above.


ECHOSTAR SATELLITE L.L.C


By: /s/ James DeFranco 
James DeFranco
Executive Vice President




By: /s/ James DeFranco
James DeFranco
Executive Vice President

